Citation Nr: 0724248	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-40 256	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to March 
1970.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In March 2005, the veteran testified at a Central Office 
hearing before the Board in Washington, DC.  A transcript of 
that hearing has been associated with his claims folder.

In August 2005 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The veteran appears to be attempting to reopen his previously 
denied claims of entitlement to service connection for 
disabilities associated with in-service exposure to asbestos.  
There is no indication that the RO has taken any action on 
this claim. These issues are referred to the RO for initial 
development and adjudication.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The veteran did not serve in combat.

3.  There is no competent evidence of record showing that the 
stressors, claimed to be associated with the veteran's PTSD, 
actually occurred.




CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims of entitlement 
to service connection, the Board observes that the RO issued 
VCAA notices to the veteran in October 2003 and October 2005 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection; what 
actions he needed to undertake; then need to submit any 
evidence in his possession that pertained to the claim; and 
how the VA would assist him in developing his claim.  The 
supplemental statement of the case, issued in January 2007, 
informed him of the evidence needed for the assignment of an 
evaluation and effective date for an initial award of service 
connection.  The October 2003 VCAA notice was issued prior to 
the April 2004 rating decision from which the instant appeal 
arises, and the October 2005 and January 2007 notices cured 
any defect in the earlier notice.  Cf. Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a personal hearing at the Board's Central Office and 
a transcript of his testimony at that hearing is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

Review of the record reveals that the veteran has been 
diagnosed with PTSD by a VA primary care physician.  The 
treatment records are cursory and do not provide a history 
regarding his alleged stressors or symptoms.  There is no 
indication on what basis the examiner diagnosed PTSD.  It is 
unclear from the treatment records whether the diagnosis is 
related to any of the alleged in-service stressors described 
by the veteran in written statements and testimony during the 
course of his appeal.  However, assuming without conceding 
that the veteran does have a credible current PTSD diagnosis, 
the next question, then, is whether the alleged in-service 
stressors actually occurred.  Pursuant to VA regulation, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  The Board emphasizes that 
although medical evidence appears to relate the diagnosis of 
PTSD to in-service stressors, such after-the-fact medical 
nexus evidence cannot also be the sole evidence of the 
occurrence of the claimed stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The veteran's service records reflect active service from 
October 1967 to March 1970 with service in Vietnam from April 
1969 to February 1970.  Service personnel records reflect no 
receipt of a combat-related award or citation and no 
designation of participation in a combat campaign.  He was 
awarded a Navy Commendation Award in July 1969 and his 
personnel records indicate that he participated in operations 
against communist aggression in the Republic of Vietnam.  His 
principal duties while stationed in Vietnam were as a freight 
operations man.

Through reviewing the veteran's VA treatment records, as well 
as his written statements and a transcript of his testimony 
at a March 2005 personal hearing, the Board has been able to 
discern two alleged in-service stressors.  He alleges being 
traumatized during a volunteer firefight outside of the Da 
Nang Base in which another Marine died from a stomach wound.  
He further alleges trauma as a result of guard duty in a 
foxhole when he or another Marine killed several Vietcong 
soldiers nearby.

Considering this record, the Board finds no evidence to 
suggest that the veteran engaged in combat with the enemy.  
Despite the veteran's assertions, service records do not 
reflect participation in combat situations and there is no 
evidence of receipt of combat-related awards.  In this 
respect, there is no evidence that the Navy Commendation 
Medal was awarded for combat-related operations.  There is no 
evidence or allegation of wound or injury potentially related 
to combat.  Moreover, attempts to verify the claimed 
stressors through the Marine Corps Historical Center (MCHC) 
have been unsuccessful.  MCHC specifically noted that they 
were unable to provide further information regarding the 
veteran other than information already accessed by VA.

Accordingly, pursuant to VA regulation, the record must 
contain credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  In this 
case, there is no such credible supporting evidence 
concerning any of the stressors.  Therefore, in the absence 
of credible evidence corroborating the veteran's statements 
during treatment and his testimony regarding his in-service 
stressors, the Board cannot conclude that the requirements of 
38 C.F.R. § 3.304(f) have been met.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


